The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments filed 11/27/20 have been fully considered, but they are deemed to moot due to a new reference of Igehy.  Specifically, Igehy teaches the claimed “wherein the shader program is operable to utilize data determined by the execution of an instance of the shader program corresponding to a first ray of the ray bundle in the execution of an instance of the shader program for a further ray of the ray bundle” in the ray differentials which can be used to utilize the data determined by the execution of an instance of the shader program (e.g., luminance, texture, …) corresponding to a first ray for a neighboring ray (Igehy, Abstract and 3 TRACING RAY DIFFERENTIALS).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCOMBE et al (8,482,561) in view of IGEHY et al (Tracing Ray Differentials).
As per claim 1, McCombe teaches the claimed “computer-implemented method of processing rays in a graphics processing system,” the method comprising: “grouping a plurality of rays together into a ray bundle” (McCombe, figure 15; column 21, lines 56-65); “performing intersection testing on the rays of the ray bundle” (McCombe, column 11, line 64 to column 12, line 6, column 17, lines 4-12; column 22, lines 6-17, 30-33); “executing a plurality of instances of a shader program, an instance corresponding to a ray of the ray bundle” (McCombe, column 10, line 38 to column 11, line 21; figures 6-9; column 12, line 29 to column 15, line 25, column 24, lines 23-39). It is noted that McCombe does not explicitly teach “wherein the shader program is operable to utilize data determined by the execution of an instance of the shader program corresponding 

Claim 2 adds into claim 1 “emitting a secondary ray from each of two or more instances of the shader program; and grouping the secondary rays into another ray 

Claim 3 adds into claim 2 “wherein said two or more instances of the shader program correspond to rays of the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials).

Claim 4 adds into claim 1 “wherein said executing a plurality of instances of a shader program is performed in response to results of said performing intersection testing on the rays of the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials).

Claim 5 adds into claim 1 “receiving an indication via an API to indicate that said plurality of rays are intended to be coherent, wherein said plurality of rays are grouped together into the ray bundle on the basis of the received indication” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).



Claim 7 adds into claim 6 “wherein said full precision ray data is stored in the data structure for one of the rays of the ray bundle, and wherein said difference data is stored in the data structure for the other rays of the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 4 Texture Filtering).

Claim 8 adds into claim 1 “using results of the intersection testing for the rays of the ray bundle to determine whether the rays are to be maintained in the ray bundle, wherein rays are maintained in the ray bundle if they have matching intersection testing results” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials), “wherein rays are considered to have matching intersection testing results if: the rays 

Claim 9 adds into claim 1 “wherein the execution of an instance of the shader program for said further ray of the ray bundle comprises determining differential data for said further ray of the ray bundle using data for said first ray of the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).

Claim 10 adds into claim 9 “wherein the differential data is indicative of a gradient for the further ray” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).



Claim 12 adds into claim 1 “wherein the instances of the shader program are executed in parallel for different rays of the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).

Claim 13 adds into claim 1 “splitting a ray from the ray bundle if the ray does not have matching intersection testing results with other rays in the ray bundle” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).

Claim 14 adds into claim 1 “if a ray of the ray bundle does not have matching intersection testing results with other rays in the ray bundle, marking the ray as a tracker ray in the ray bundle, wherein tracker rays are used to determine differential data for 

Claim 15 adds into claim 1 “wherein the rays to be grouped together are emitted due to the execution of a shader program, wherein a decision as to which rays to group together into a ray bundle is defined in the shader program causing the rays to be emitted” (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).

Claim 16 adds into claim 1 “wherein a ray bundle comprises: four rays corresponding to a 2.times.2 block of fragments; or sixteen rays corresponding to a 4.times.4 block of fragments, wherein only a 3.times.3 block of the rays are valid rays and the remaining rays are tracker rays” which is obvious in view of McCombe’s Ray Bundle in which the bundle can be in any size (e.g, 4x4, 2x2, 3x3, ...) (McCombe, figures 6-9, column 10, line 38 to column 11, line 21, column 12, lines 50-60, column 12, line 60 to column 14, line 55, column 24, lines 23-39, column 17, lines 4-12, figure 12, column 17, lines 4-12; Igehy, 3 Tracing Ray Differentials and 4 Texture Filtering).



Claim 18 adds into claim 17 “ray memory for storing ray data for the rays of the ray bundle, wherein the ray memory is configured to store data for the rays of a ray bundle in a data structure, wherein the data structure for the ray bundle comprises: full precision ray data for one of the rays of the ray bundle; and difference data for the other rays of the ray bundle representing differences in the ray data compared to the full precision ray data stored in the data structure” which is obvious in view of McCombe’s ray vector in which the ray direction and origin can be represented in “floating point 3-component vector”. It would have been obvious, in view of Igehy, to configure McCombe’s system as claimed by using “floating point 3-component vector” to represent ray origin and direction. The motivation to improve the accuracy of vector calculation with floating point vector representation.

Claim 19 adds into claim 17 “wherein the full precision ray data comprises: (i) a floating point 3-component vector to represent a ray origin, and (ii) a floating point 3-component vector to represent a ray direction; and wherein the difference data comprises, for each of said one or more of the rays of the ray bundle: (i) three limited precision delta vectors for a ray origin, and (ii) three limited precision delta vectors for a ray direction” which is obvious in view of McCombe’s ray vector and Igehy’s light rays 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,089,777. 
Claim 1 of this application
Claim 1 of the US patent
A computer-implemented method of processing rays in a graphics processing system, the method comprising:
A computer-implemented method of processing rays in a graphics processing system for rendering a scene, the method comprising:
grouping a plurality of rays together into a ray bundle;
grouping a plurality of rays together into a ray bundle; performing intersection testing on the rays of the ray bundle in the scene;

using results of the intersection testing for the rays of the ray bundle to determine whether the rays are to be maintained in the ray bundle; and
executing a plurality of instances of a shader program, an instance corresponding to a ray of the ray bundle; wherein the shader program is operable to utilize data determined by the execution of an instance of the shader program corresponding to a first ray of the ray bundle in the execution of an instance of the shader program for a further ray of the ray bundle.
executing one or more shader programs on the rays in the ray bundle, wherein the execution of at least one of the shader programs comprises determining differential data for a particular ray of the ray bundle using data for another ray of the ray bundle.


 	Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed feature “determining differential data for a particular ray of the ray bundle using data for another ray of the ray bundle” of the US patent implies the claimed “utilize data determined by the execution of an instance of the shader program corresponding to a first ray of the ray bundle in the execution of an instance of the shader program for a further ray of the ray bundle” of the current application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


Primary Examiner, Art Unit 2616